DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 1, 4-12, 14, 15, 20, 21 and 23 are pending.
Claims 5-12, 16, 23 and 24, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
	Claims 2, 3, 16, 22 and 24 have been cancelled.
	Claim 1 has been amended.
	Claims 1-4, 14, 15, 20 and 21 are examined on the merits with species, (a) reactive oxygen species (ROS) generator; and a. colon cancer. 

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Objections
Drawings
4.	The drawings are no longer objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) currently mentioned in the 
Specification
5.	The disclosure is no longer objected to because it no longer contains an embedded hyperlink and/or other form of browser-executable code on page 39, 2nd paragraph, last sentence, see Substitute Specification submitted April 12, 2021 and paragraph bridging pages 7 and 8 of Remarks submitted April 12, 2021.

Claim Objections
6.	 Claim 22 is no longer objected to because it has been cancelled, see Amendments to the Claims, page 5.
Withdrawn Rejection
Claim Rejections - 35 USC § 112
7.	The rejection of claims 1, 4, 14, 15 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicants’ amendment to claim 1 to cite the PD-1 signal inhibitor is a PD-1 antibody, see Amendments to the Claims and corresponding Remarks (pages 8 and 9) submitted April 12, 2021.  Claim 22 has been cancelled.

New Grounds of Objection
Specification
8.	The disclosure is objected to because of the following informality:  on page 39 of the substitute specification submitted April 12, the last sentence in the Real-Time…section does not end with a punctuation mark, a period.  Hence, it is not clear if the text has ended or text is missing.  
Correction is required.

Maintained Grounds of Rejection 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Applicants argue “[t]he Examiner did not reject claim 3…” and [a] person of ordinary skill in the art…would have had no reason to arrive at the claimed method in view of the disclosures of NCT01776307, Abdiche, and Weissbach”, see page 10 of the Remarks submitted April 12, 2021, 1st paragraph.  Applicants further argue “[n]one of the references alone or in combination [provide] a reason to specifically administer a combination of a ROS generator and an anti-PD-1 antibody, an anti-PD-L1 antibody, or an anti-PD-L2 antibody. And, in arguendo, even if a skilled artisan would have arrived at the claimed method, the skilled artisan would not have expected that such a combination of a ROS generator and a PD-1 signal inhibitor would result in a synergistic effect on tumor growth, in view of the limited disclosures of NCT01776307, Abdiche, and Weissbach”, see page 10 of the Remarks submitted April 12, 2021, last paragraph.  
	Applicants conclude arguments stating their “…specification…provides data showing the combination of an ROS generator and a PD-1 signal inhibitor has a synergistic effect on tumor growth. "Unexpectedly, FCCP [carbonyl cyanide p-trifluoromethoxyphenylhydrazone] and DNP [2,4-dinitrophenol] (which are uncouplers for mitochondria) augmented the efficacy of PD-L1 antibody therapy, and remarkably improved the survival rate of the mice compared to the group treated with PD-L1 antibody alone (FIG. 4a)." Specification, [0088], "Importantly, like Leuperox, both FCCP and DNP failed to exhibit any antitumor effect when administered alone." Id. These results would not have been expected by a skilled artisan at the time the application was filed in 
Foremost, claim 3 was rejected in the first action on the merits (FAOM) mailed December 10, 2020, page 9, section 11.  
It is clear the method taught in the Trial relies on a combinatorial combination, the Ros generator, BB1608 (napabuscasin) with an antibody to treat colon cancer.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to modify the general method of treating colon cancer comprised of administering a ROS generator with anti-cancer antibody such as anti-PD1 antibody given Abdiche teaches the anti-PD-1 antibody can be used in conjunction with other agents in order “…to enhance and/or complement the effectiveness of the agents”, see page 25, section 0214.  
Applicants’ arguments reading on non-elected substances exhibiting uncoupling effects are not commensurate scope with the examined invention which reads on reactive oxygen species (ROS) generator compounds.  Notwithstanding, the arguments are not persuasive because when compared to the closest prior art herein, it is found to be directed to latent properties, not unexpected results.  It would not have been unexpected for the claimed invention to achieve the results achieved by Applicants. The combination of references do teach the claimed invention. The teachings of all these references embody all three tenets of the requirements for establishing a proper case of obviousness. 
In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). That burden has not been carried here because Applicants have not established that the results achieved implementing the claimed methods are unexpectedly superior compared to the closest prior art herein, which teach the claims’ limitations. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  One of ordinary skill in the art could have reasonably expected to successfully combine the references for such a purpose because each reference indicates that a combination of anticancer therapeutic agents can be successfully administered and each agent complementing the other for the method endpoint of treating, eliminating and/or ameliorating colon cancer with the teachings herein, see all references. The rejection is maintained and made for the reasons of record and cited herein, absent unexpected results.
NCT01776307 teaches a method of treating advanced colorectal cancer with BB1608 also known as napabucasin in combination with antibodies or chemotherapy.  BB1608 (napabucasin) is art known as a ROS generator or inducer, see pages 1-3.  
The Trial does not teach the antibody used for treatment was a PD-1 signal inhibitor.  
However, Abdiche teaches treating cancer with a programmed cell death protein 1 (PD-1) antibodies, see page 2, sections 0025, 0027, 0032-0034; and page 7, section 0072.  The PD-1 antibodies can be administered with other therapeutic agents can “be used in conjunction with, or administered separately, simultaneously, or sequentially with other agents that serve to enhance and/or complement the effectiveness of the agents”, see page 25, sections 0214, 0219 and 0220.  “[T]he anti-PD-1 antibody may precede or follow [another] agent treatment by intervals ranging from minutes to weeks”, see page 26, section 0230; and page 28, sections in vivo to stimulate T cell proliferation”, see page 1 of Abdiche, section 0007. 

12.	The rejection of claims 1, 4, 14, 15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissbach et al., US 8,258,181 B2, and further in view of Abdiche et al., US 2016/0159905 A1 (effective filing December 3, 2015) is maintained.  Claims 2, 3 and 22 have been cancelled.
	Applicants assert “…Weissbach does not overcome the deficiencies of NCT017776307 and Abdiche” and one “…would have no reason to arrive at the claimed method in view of the [prior art references]”, see page 10 of the Remarks submitted April 12, 2021.  
Applicants conclude arguments stating their “…specification…provides data showing the combination of an ROS generator and a PD-1 signal inhibitor has a synergistic effect on tumor growth. "Unexpectedly, FCCP [carbonyl cyanide p-trifluoromethoxyphenylhydrazone] and DNP [2,4-dinitrophenol] (which are uncouplers for mitochondria) augmented the efficacy of PD-L1 antibody therapy, and remarkably improved the survival rate of the mice compared to the group treated with PD-L1 antibody alone (FIG. 4a)." Specification, [0088], "Importantly, like Leuperox, both FCCP and DNP failed to exhibit any antitumor effect when administered alone." Id. These results would not have been expected by a skilled artisan at the time the application was filed in view of any combination of the references cited by the Examiner. Therefore, amended claim 1 would not have been obvious in view of the alleged disclosures of NCT01776307, Abdiche, Weissbach, and any combination thereof”, see page 11 of the Remarks.  Applicants’ arguments have been carefully considered, but fail to persuade.
Applicants’ arguments reading on non-elected substances exhibiting uncoupling effects are not commensurate scope with the examined invention which reads on reactive oxygen species (ROS) generator compounds.  Notwithstanding, the arguments are not persuasive because when compared to the closest prior art herein, it is found to be directed to latent properties, not unexpected results.  It would not have been unexpected for the claimed invention to achieve the results achieved by Applicants. The combination of references do teach the claimed invention. The teachings of all these references embody all three tenets of the requirements for establishing a proper case of obviousness. 
The burden of demonstrating unexpected results rests on the party asserting them. In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). That burden has not been carried here because Applicants have not established that the results achieved implementing the claimed methods are unexpectedly superior compared to the closest prior art herein, which teach the claims’ limitations. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  One of ordinary skill in the art could have reasonably expected to successfully combine the references for such a purpose because each reference indicates that a combination of anticancer therapeutic agents can be successfully administered and each agent complementing the other for the method endpoint of treating, eliminating and/or ameliorating colon cancer with the teachings herein, see all references. The rejection is maintained and made for the reasons of record and cited herein, absent unexpected results.
Weissbach teaches a method of treating cancer including colon cancer with two anticancer agents including an oxidating agent that generates reactive oxygen species (ROS), see abstract; column 9, lines 15-27; column 12, lines 40-54; and Example 2 in column 36.  The oxidating agent is tert-Butyl hydroperoxide (TBHP), a ROS generator, see column 3, lines 65-67.   Weissbach does not teach the additional anticancer agent is a PD-1 signal inhibitor.  
However, Abdiche teaches treating cancer with programmed cell death protein 1 (PD-1) antibodies, see sections 0025, 0027, 0032-0034; 0072.  The PD-1 antibodies can be administered in vivo to stimulate T cell proliferation”, see Weissbach column 2, line 33-column 2, 3; and page 1 of Abdiche, section 0007. 
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



27 April 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643